Exhibit 10.1

PROMISSORY NOTE EXTENSION


         THIS PROMISSORY NOTE EXTENSION ("EXTENSION"), dated as of October 27,
2014, among Texas Jack Oil & Gas Corporation, Inc., a Nevada corporation (the
"Company"), and Joan Isaacs, the ("Holder").


         WHEREAS, on September 5, 2013 the Company issued a Demand Note due
September 5, 2014, to the Holder in an aggregate principal amount of $5,000 (the
"Note");


         WHEREAS, the Company has requested that the Holder extend the payment
of the note both in principal and interest until December 5, 2014 as set forth
herein;


         NOW THEREFORE, in consideration of the premises and the mutual
covenants and agreements of the parties hereinafter set forth, the parties
hereto hereby agree as follows:


 
 
WHEREAS, the Lender has agreed to extend the Repayment Date under the promissory
note to December 5, 2014.
 
1. REPAYMENT DATE . The Lender and the Borrowers agree that the new Repayment
Date under the promissory note shall be December 5, 2014.
 
2. REPAYMENT OF PRINCIPAL AND INTEREST. The Borrower hereby agrees and confirms
that all principal and interest and any other amounts payable by the Borrower
under the Promissory Note dated September 5, 2013, shall be repaid in full in
cash (USD) on or prior to December 5, 2014, unless such amounts are repaid upon
such other terms as the Holder may agree in its sole and absolute discretion.
 
3. Holder agrees to make the payments as specified in Paragraph (2) hereof and
understands and agrees that:


(a) All the rights and remedies, stipulations, and conditions contained in said
Promissory Note relating to default in the making of payments under the
Promissory Note shall also apply to default in the making of said extension of
payments hereunder.
 
(b) All covenants, agreements, stipulations, and conditions in said Promissory
Note dated September 5, 2013 shall be and remain in full force and effect,
except as herein modified, and none of the Company’s obligations or liabilities
under said Promissory Note shall be diminished or released by any provisions
hereof, nor shall this Agreement in any way impair, diminish, or affect any of
the Holder’s rights under or remedies on the Promissory Note, whether such
rights or remedies arise thereunder or by operation of law.
 
 
 

--------------------------------------------------------------------------------

 
 
Dated: October 27, 2014
Payee Accepted By: Joan Isaacs
 
 
 
Joan Isaacs
                               
 
 
 
Dated: October 27, 2014
 
 
 
Maker By:
 
Robert Schwarz as President of
 
Texas Jack Oil & Gas Corporation



 


 




 


 